       Case 1:15-cv-00859-RWS Document 645 Filed 05/05/20 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA,
                         ATLANTA DIVISION


CONSUMER FINANCIAL
PROTECTION BUREAU,

      Plaintiff,
                                              Civil Action No.
            v.                                1:15-CV-0859-RWS

UNIVERSAL DEBT & PAYMENT
SOLUTIONS, LLC, et al.,

      Defendants.



  NOTICE CONCERNING DISCOVERY ORDERED BY THE COURT

      The Court’s Order issued on February 19, 2020 required Defendants

Tasha Pratcher, Marcus Brown, and Sarita Brown to respond to certain

discovery requests of the Consumer Financial Protection Bureau (Bureau)

within 14 days of service. ECF No. 624 at p. 26. As reported by the Bureau

on April 10, 2020 (ECF No. 636), Tasha Pratcher timely produced documents

responsive to the requests.

      Marcus Brown and Sarita Brown were each granted an extension of

time to respond to the discovery requests. ECF Nos. 634, 637 (ordering

Marcus Brown and Sarita Brown, respectively, to respond by April 27, 2020).
       Case 1:15-cv-00859-RWS Document 645 Filed 05/05/20 Page 2 of 4




      Pursuant to the Order, the Bureau hereby provides notice of the

following:

      1.     As previously reported by the Bureau on April 10, 2020, Sarita

Brown produced two documents to the Bureau, an updated financial

disclosure statement and her 2018 tax return, on March 27 and 30, 2020. See

ECF No. 636. The documents appear to be responsive to Document Request

No. 10. ECF No. 629 at 8. Sarita Brown did not respond to Document

Requests 1-9. ECF No. 629 at 6-8.

      2.     On April 27, 2020, the Bureau sent an email to Ms. Brown

inquiring about the status of her document production, including whether

and when she intended to respond to Document Requests 1-9. Ms. Brown has

not replied to the Bureau’s email or produced any other documents to the

Bureau.

      3.     Marcus Brown has not produced anything in response to the

Bureau’s document requests.



Dated: May 5, 2020                  Respectfully Submitted,

                                    Attorneys for Plaintiff
                                    Consumer Financial Protection Bureau:

                                    THOMAS G. WARD
                                    Assistant Director for Enforcement

                                       2
Case 1:15-cv-00859-RWS Document 645 Filed 05/05/20 Page 3 of 4




                            DAVID RUBENSTEIN
                            Deputy Enforcement Director

                            THOMAS KIM
                            Assistant Deputy Enforcement Director

                            /s/ Mary K. Warren

                            Mary K. Warren (NY bar #2557684)
                            Rebecca J. Coleman (MD)
                            Maureen McOwen (DC bar # 976749)
                            ENFORCEMENT ATTORNEYS
                            1700 G Street NW
                            Washington, DC 20552
                            Phone (Warren): 202-435-7815
                            Phone (Coleman): 202-435-7541
                            Phone (McOwen): 202-435-9553
                            Email: Mary.Warren@cfpb.gov
                            Email: Rebecca.Coleman@cfpb.gov
                            Email: Maureen.Mcowen@cfpb.gov
                            Fax: 202-435-7722

                            and

                            Local Counsel

                            KURT ERSKINE, FIRST ASSISTANT
                            U.S. ATTORNEY

                            LORI BERANEK
                            ASSISTANT U.S. ATTORNEY
                            Georgia Bar No. 666825
                            600 Richard B. Russell Federal Bldg.
                            75 Spring Street, S.W.
                            Atlanta, GA 30303
                            Telephone: (404) 581-6225
                            Facsimile: (404) 581-6163
                            Email: lori.beranek@usdoj.gov
                              3
       Case 1:15-cv-00859-RWS Document 645 Filed 05/05/20 Page 4 of 4




                        CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on this day a true and
correct copy of the foregoing document was filed with the clerk of court using
the CM/ECF system, which will automatically send email notification of the
filing to all attorneys of record, and was mailed by U.S.P.S. to the following
defendants that do not have access to the CM/ECF system:

Marcus Brown                        Sarita Brown
142 Stratford Road                  1070 Chestnut Ridge Road
Buffalo, NY 14216                   Amherst, NY 14228

Tasha Pratcher                      Tasha Pratcher
1070 Chestnut Ridge Road            c/o Franklin R. Pratcher, Esq.
Amherst, NY 14228                   1133 Kensington Ave.
                                    Buffalo, New York 14215
WNY Account Solutions
c/o Marcus Brown
142 Stratford Road
Buffalo, NY 14216



/s/ Mary K. Warren                              May 5, 2020
Enforcement Attorney




                                       4
